Citation Nr: 9921740	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-31 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis, to include as secondary to a service-connected 
right knee patellofemoral pain syndrome (right knee 
disability).

2.  Entitlement to service connection for a left heel spur, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had military service from November 1987 to 
November 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied, in 
pertinent part, the veteran's claim of entitlement to service 
connection for bilateral plantar fasciitis and a left heel 
spur, to include as secondary to a service-connected right 
knee disability.


FINDING OF FACT

There is no medical evidence demonstrating that the veteran's 
currently diagnosed bilateral plantar fasciitis or left heel 
spur are related to his period of active military service, 
nor were they caused or aggravated by his service-connected 
right knee disability. 


CONCLUSION OF LAW

The veteran's bilateral plantar fasciitis and left heel spur 
were not incurred in, or aggravated by, his active military 
service, nor are they proximately due to, or the result of, 
his service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 (1995). 
REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for bilateral plantar fasciitis 
and a left heel spur, to include as secondary to a service-
connected right knee disability, are "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107.  That is, the veteran has 
presented claims which are plausible; capable of 
substantiation or meritorious on its own.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  After reviewing the record the 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records (SMRs) include a 
December 1986 enlistment examination report stating that the 
veteran was found to have moderate, asymptomatic pes planus, 
but there was no indication of bilateral plantar fasciitis or 
a left heel spur.  There were also various treatment records 
throughout service relating to treatment afforded the veteran 
for a recurrent right knee strain and shin splints.  The 
October 1991 examination report upon separation from service 
recorded no complaint or diagnosis of plantar fasciitis or a 
left heel spur. 

An April 1996 letter from a private physical therapist, Kari 
Resch, P.T., C.P.F.T., stated that "[t]he [veteran] reports 
that she had an injury while in the military to her right 
knee which may have altered her gait and resulted in 
continued compensation at the feet." 

An April 1996 letter from a private physician, Timothy K. 
Tougas, D.P.M, stated that he had been treating the veteran 
since October 1995 for bilateral foot and ankle pain, which 
was diagnosed as plantar fasciitis with a heel spur.  Dr. 
Tougas opined that "[t]his is secondary to the bilateral pes 
planus and the increased stress on the plantar fascial band 
with subsequent tearing at the attachment and the secondary 
heel spur development...which...may have been aggravated by her 
continued compensation for the persistent knee pain."  

A June 1996 VA feet examination report stated the veteran 
complained of bilateral heel pain, and pain on the top part 
of the left foot and in the toes, with tingling and burning 
at times, beginning in July 1995.  The veteran also noted 
that she had difficulty walking any length of time due to her 
feet, and not her knee disability.  Objectively, the veteran 
walked with a normal gait, but a mild degree of bilateral 
mid-foot arch flattening on standing was noted.  The anterior 
heel of the plantar aspect of both feet were tender, but the 
heels were not swollen.  The diagnosis was preexisting mild 
pes planus bilaterally, and an industrial injury resulting in 
bilateral plantar fasciitis, neuroma of the left foot, and 
heel spurs.  

A July 1997 VA medical opinion from the Chief of the Podiatry 
Clinic at the Zablocki VA Medical Center explained that the 
veteran complained of bilateral heel and arch pain 
progressively worsening over the prior two years.  It was 
noted that physical examination revealed bilateral plantar 
fasciitis and a left calcaneal spur.  The VA Podiatry Chief 
opined "that the veteran's foot problems are more likely 
secondary to her abnormal foot structure and function," 
although it was conceded that "[t]he possibility exists that 
the veteran has been compensating over the past several years 
for her right knee condition/pain by altering her gait, thus 
straining the foot structures."  

A September 1998 VA medical opinion took into consideration 
the veteran's entire medical record.  Upon review of the 
record, the examiner opined that more time was required 
before making a determination as to the origin of her feet 
pain, because of the residual effects of the recently 
performed excision operation on her right accessory navicular 
bone. 

A January 1999 VA medical opinion recounted the entire 
medical history relevant to the veteran's bilateral plantar 
fasciitis and left heel spur.  In the examiner's opinion, 
"there is absolutely no relationship whatsoever between the 
veteran's knee complaints sustained and knee injury sustained 
while on active duty and her subsequent post-discharge feet 
problems, specifically, this veteran has a pre-existing 
condition of flatfeet as well as accessory naviculars and in 
addition has a development of a heel spur that was all 
subsequent to her active duty time."  

The veteran contends that the medical evidence supports her 
contentions that her current bilateral plantar fasciitis and 
a left heel spur were incurred as a result of service or her 
service-connected right knee disability.  The Board has 
carefully considered the merits veteran's contentions, and 
the medical evidence in support thereof, in weighing the 
evidence for and against her claims.  

In doing so, the Board affords little weight to physical 
therapist April 1996 opinion stating that veteran's service-
connected right knee injury "may have altered her gait and 
resulted in continued compensation at the feet,"(emphasis 
added) because Ms. Resch is not a medical doctor and, in any 
case, her opinion is speculative.  Dr. Tougas's April 1996 
opinion - which states that the veteran's bilateral plantar 
fasciitis and left heel spur developed because of the 
aggravation of her pes planus caused by her continued 
compensation for persistent knee pain - has the inherent 
weight of a non-speculative opinion presented by a medical 
doctor.  Nevertheless, Dr. Tougas's opinion is outweighed by 
VA's July 1997 medical opinion, which stated that the 
veteran's bilateral plantar fasciitis and left heel spur were 
more likely secondary to her abnormal foot structure and 
function rather than her service-connected right knee 
disability; and the January 1999 medical opinion stating that 
"there is absolutely no relationship whatsoever between the 
veteran's knee complaints sustained and knee injury sustained 
while on active duty and her subsequent post-discharge feet 
problems."  The latter opinion is unequivocal in nature.  
The Board also notes that the physician who performed the 
June 1996 VA examination attributed the disabilities at issue 
to an industrial injury, which obviously goes against the 
veteran's claim.  Moreover, the Board observes that although 
the evidence in support of the veteran's claims is dependent 
upon an alteration of the veteran's gait due to her service-
connected right knee disability, there is no objective 
medical evidence showing that she had an abnormal gait.  
Indeed, the June 1996 VA examination report specifically 
noted that the veteran walked with a normal gait, despite the 
existence of bilateral pes planus, bilateral plantar 
fasciitis, a neuroma of the left foot, and heel spurs.

After careful review of all of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for bilateral plantar fasciitis and a left heel 
spur, to include as secondary to a service-connected right 
knee disability. 

The Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence so as to 
otherwise provide a basis for favorable resolution of the 
veteran's appeal. 














ORDER

Entitlement to service connection for bilateral plantar 
fasciitis, to include as secondary to a service-connected 
right knee disability, is denied.

Entitlement to service connection for a left heel spur, to 
include as secondary to a service-connected right knee 
disability, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

